Citation Nr: 0415928	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of 
excision of lipoma from cervical spine area.

2.  Entitlement to an initial evaluation for chronic 
sinusitis greater than 10 percent disabling prior to November 
5, 2002

3.  Entitlement to an initial evaluation for chronic 
sinusitis greater than 30 percent disabling after November 5, 
2002.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to January 
1976 and from January to April 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Cheyenne, Wyoming, which reflects two pertinent decisions: 
(1) it denies the claim to reopen service connection for 
lipoma of the cervical spine based on new and material 
evidence, and (2) it grants service connection for chronic 
sinusitis and assigns a noncompensable evaluation.

Historically, the veteran filed a claim to reopen service 
connection for chronic sinusitis in July 1997.  The claim was 
granted by rating decision in November 1997 with a 
noncompensable evaluation.  The veteran submitted a timely 
Notice of Disagreement and substantive appeal.  A Statement 
of the Case (SOC) was issued in June 1998 and the RO issued 
several supplemental SOC's thereafter.  The evaluation was 
subsequently increased to 10 percent by a February 1999 
rating decision and to 30 percent by an October 2003 rating 
decision.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  Consequently, the veteran has continued to appeal 
her initial evaluation for chronic sinusitis.  In accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999), the second 
issue in this case has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for her 
service-connected chronic sinusitis.






FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's lipoma was excised from the cervical spine 
area prior to service; medical evidence shows that residuals 
of excision of lipoma from the cervical spine area preexisted 
service and were not aggravated therein.

3.  Medical evidence shows that prior to November 5, 2002, 
the veteran's service-connected chronic sinusitis was 
manifested by episodes of sinus infections three or more 
times per year, which were characterized by headaches and 
pain, and treated with antihistamines and antibiotics for a 
course of 10 days to one week, three to four times a year.  

4.  Medical evidence shows that on and after November 5, 
2002, the veteran's service-connected chronic sinusitis was 
manifested by six or more non-incapacitating episodes of 
sinusitis per year, characterized by headaches, pain, and 
purulent discharge; there is no competent evidence of radical 
surgery or repeated surgeries. 


CONCLUSIONS OF LAW

1.  Residuals of excision of lipoma from the cervical spine 
area were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2003).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for chronic sinusitis prior to November 
5, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 
6511 (2003).

3.  The schedular criteria for an initial evaluation in 
excess of 30 percent for chronic sinusitis after November 5, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 
6511 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated her claim seeking service connection for 
residuals of excision of lipoma from the cervical spine area 
and an initial evaluation in excess of 30 percent for chronic 
sinusitis, pertinent law and regulations required that VA 
determine whether the claims were well grounded.  Only if 
they were, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  The VCAA mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including rating decisions in November 1997, 
February 1999, January 2000, and October 2003, SOC's in 
January and June 1998, and supplemental SOC's, have satisfied 
the requirement at § 5103A of VCAA in that they clearly 
notify her of the evidence necessary to substantiate her 
claim.  

By letter dated in April 2002, the RO notified the veteran of 
the VCAA and informed her of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran that she had only 30 days to submit 
evidence or information in support of her claim.  A second 
letter was sent in November 2002, which advised her that 
additional evidence should be sent in within 30 days, but 
that she had up to one year to send in additional 
information.  Specifically, it states, "If the information 
or evidence is received within one year from the date of this 
letter, and if we decide that you are entitled to VA 
benefits, we may be able to pay you from the date we received 
the claim.  If the evidence isn't received within one year 
from the date of this letter, and if we decide that you are 
entitled to VA benefits, we can only pay you from the date we 
receive the evidence."

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's initial denial by the 
RO was in 1997, years before the passage of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what she was expected to provide.  
Lastly, the letter did not advise the veteran to send in 
everything she had pertaining to her claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

The RO has provided the veteran with thorough VA 
examinations.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  Based on the above analysis, there is no 
indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002). Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (2003).  Similarly, 38 C.F.R. § 
4.2 requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's service-connected chronic sinusitis was 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6511 
(Sinusitis, ethmoid, chronic).  The Board notes that the same 
criteria apply for the evaluation of pansinusitis, ethmoid, 
frontal, maxillary, and sphenoid sinusitis.  38 C.F.R. § 
4.97, Diagnostic Codes 6510, 6511, 6512, 6513 and 6514.  

A noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6511 (2003).

Service medical records show the veteran underwent an 
enlistment physical examination in December 1969, which was 
considered a normal clinical evaluation.  At the time, the 
veteran denied any pertinent medical history.  The veteran 
underwent a separation physical examination in January 1976.  
The physician's summary and elaboration on all pertinent 
medical history is negative for lipomas in the cervical spine 
area or any other data pertaining to the neck or cervical 
spine.  

Medical records from a service facility where the veteran 
received treatment as a military dependent, show in December 
1980, the veteran complained of spasms of the neck and back 
with headache.  Physical examination demonstrated neck and 
paraspinous muscle were tight.  The assessment was acute 
muscle spasm, neck and back.  In September 1985, complaints 
of chronic recurrent pain, cervical spine and upper side of 
left back.  The veteran also reported numbness and 
paresthesias, left greater than right.  Following physical 
examination, the diagnosis was chronic strain, rule out 
radiculopathy.
  
During a periodic reserve physical examination, the veteran 
reported a history of carpel tunnel syndrome, left hand.  She 
indicated it had been surgically corrected in 1988.

Private physical therapy notes show the veteran complained of 
lower cervical pain with intermittent pain in both arms in 
June 1990.  She reported the initial onset of cervical pain 
was 4 to 5 years earlier following a motor vehicle accident.  
She also stated that she had carpel tunnel release on the 
left side one year earlier, which significantly decreased her 
left arm and cervical pain.  She reported also feeling better 
with Ancid and cortisone injections.  She disclosed the pain 
had become severe in the last three weeks after she 
aggravated it when lifting a gurney.  The veteran continued 
with two additional physical therapy sessions.  She reported 
in mid-July that she had undergone surgery for a neck tumor.

Medical records from a service facility where the veteran 
received treatment as a military dependent show in June 1990, 
the veteran complained of neck pain and a lump over her spine 
for three months.  Approximately one week later, there was 
pain into both shoulders and an area of tenderness and spasms 
noted on physical examination.  The assessment was myofascial 
pain.  She presented to the emergency room in July with 
complaints of a knot on the neck.  Following physical 
examination, the assessment was as follows: (1) back spasm 
and (2) multiple single spinal dysfunction.   In July, the 
veteran underwent surgical excision of a lipoma.  In early 
September, she was placed on a physical profile of lifting no 
more than 10 pounds and no aerobics for two weeks.  The 
lifting restriction was reinstituted for 30 days in mid-
December.  The veteran also sought a cortisone injection in 
December.  Physical examination revealed a well-healed, firm 
scar from lipoma excision.  There was surrounding minimal 
spasm without induration or erythema.  The assessment was 
myofasciitis triggered by surgical scar.  In early February 
1991, the veteran sought treatment for pain in the area of 
her surgery and weakness when pulling or pushing.  After 
physical examination the assessment was weakness secondary 
spinal.  A 30-day physical profile was implemented, which 
restricted lifting to less than 30 pounds, and prohibited 
pushing and pulling.  The veteran presented to the emergency 
room in mid-February, complaining of violent headaches since 
her surgery.  Following an examination, the assessment was 
tension headache.  The next day, a surgical consultant 
examined the veteran and diagnosed postoperative neuralgia 
C8-T1.

In March 1991, the veteran reported a long history of 
cervical pain.  She indicated she had a lipoma removed 4 to 6 
months earlier.  She complained of weakness of the arms and 
new pain in the cervical area aggravated by pulling and 
lifting.  Physical examination revealed a depressed area in 
the lower cervical spine with a transverse scar, which was 
not adherent.  The diagnosis was myofasciitis of cervical 
area.  She was placed on a physical profile for approximately 
45 days, which prohibited aerobics and restricting lifting 
and overhead use of the hands.  The veteran showed some 
improvement two weeks later, but continued to complain of 
periodic pain down the arms radiating to the wrists and 
weakness in the hands.  In April, the veteran was placed on a 
one-year physical profile, which prohibited aerobics and 
restricted lifting to no greater than 30 pounds.  An EMG 
(electromyograph) of the cervical paraspinal, upper 
trapezius, deltoid, tricep, bicep, and first dorsal 
interossei muscles was interpreted to be normal.  In May, the 
veteran complained of pain localized at back of neck 
radiating to back of head.  She reported the pain was 
different than the pain associated with the lipoma.  Physical 
examination demonstrated muscle spasms of base of neck and 
pain with any movement of the neck.  The assessment was 
muscle spasm headache.  The veteran sought treatment for 
cervical discomfort in January 1992.  She reported a motor 
vehicle accident eight years earlier, removal of a lipoma 
approximately a year earlier, and a childhood injury to her 
right shoulder.  She stated she went to Desert Storm and 
experienced persistent pain in the arm that gradually got 
better.  Physical examination showed a well-healed lipoma 
scar without tenderness.  There was right-sided trapezius 
spasm and tenderness over the acromioclavicular joint causing 
neck pain.  X-ray of the cervical spine was interpreted to be 
normal.  

The veteran underwent a reserves physical examination in July 
1992.  Clinical evaluation indicated no pertinent findings.  
A scar was noted from the lipoma.

VA outpatient records from Cheyenne VA Medical Center show 
subjective complaints of sinus infections in April 1997.  In 
September 1997, she indicated that she was using a TENS unit 
for her neck/shoulder pain.

VA treatment records from Denver VA Medical Center indicate 
both multiple inpatient admissions and outpatient treatment.  
The records show continued complaints of neck and shoulder 
pain in November 1997.  The veteran complained of headache 
and sinus discomfort in August 1998.  The x-ray was 
interpreted to show no significant changes and no air-fluid 
levels.   

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in August 1998.  The veteran 
stated her chronic sinusitis began in 1971.  She was treated 
with antihistamines and antibiotics 3-4 times/year.  She was 
tested for allergies and found to have several.  She has had 
headaches that are sometimes very frequent, but vary.  Her 
last treatment with antibiotics was in January 1998.  A CT 
scan from May 1997 was interpreted to show mild inflammatory 
changes involving the ethmoid air cells, predominately 
involving the anterior and superior air cells.  She denied 
any surgery.  The veteran reported she has allergic attacks 
3-4 times/year and congestion that never goes away.  She 
indicated she usually has antibiotics for a course of 10 days 
to one week, three to four times a year.  Physical 
examination demonstrated nasal mucosa showing pinkish 
bilaterally.  Nasal turbinates were somewhat congested, right 
more than left.  The veteran had no polyps.  There was 
tenderness on the paranasal sinuses more on the right than on 
the left.  There was a very mild deviation of the nasal 
septum from the midline towards the left side.  The throat 
was clear.  The diagnosis was sinusitis with less than 10 
percent nasal obstruction.

VA treatment records from Denver VA Medical Center show the 
veteran sought treatment for a sinus headache for one day in 
September 1998.  She also complained of nausea and 
photosensitivity.  The veteran returned in October with 
complaints that her throat felt swollen since she woke up 
that morning.  She reported that she had had laryngitis for 
5-6 days.  On physical examination, exudates were present.  
The impression was pharyngitis.  In January 1999, the veteran 
reported that her shoulder and neck muscles tend to tighten 
up.  She expressed a desire to have surgery on her neck.  An 
anesthesia consult was done, which indicated a generalized 
wasting in both upper extremities.  Deep tendon reflexes were 
slightly hyper-reactive in the upper extremities and normal 
in the lower extremities.  Her muscular strength and tone 
appeared somewhat diminished in the upper extremities and 
normal in the lower extremities.  No abnormalities were 
interpreted from radiographic interpretations of the cervical 
spine.  The anesthesiologist concluded the musculoskeletal 
difficulty the veteran was having is quite characteristic and 
consistent with a complex of symptoms associated with prior 
polio.  According to the consult report, this results in 
diminishment of innervation, and the diminution in number of 
viable nerve muscle cells; the remaining neuromuscular units 
are overtaxed and become easily fatigued.  In February, the 
veteran complained that she still has trouble breathing at 
night.  In March, she requested a decongestant to help 
decrease her runny nose.  Sudafed and nasal spray were 
prescribed.  

The veteran underwent a C&P examination in September 1999.  
The examiner reviewed the claims file.  The veteran reported 
her sinusitis became chronic approximately 1972.  She 
reported a medical history of being treated for sinus 
infections approximately every two months while on the east 
coast.  Over the last years, the veteran indicated she might 
have been treated for two separate sinus infections.  She 
disclosed a history of receiving allergy shots in the past.  
On physical examination, nasal mucosa showed evidence of 
crusting and edema, but no evidence of erythema, polyps, or 
nasal obstruction.  Her neck was supple and there was full 
range of motion in her cervical spine.  The pertinent 
diagnosis was sinusitis by history with abnormal nasal mucosa 
as described and normal x-rays.  The examination report was 
negative for a diagnosis pertaining to the veteran's neck or 
cervical spine. 

VA inpatient records show the veteran reported she is doing 
fairly well and her headaches were not as frequent.  The 
veteran complained of having a headache for three days in 
September 2001, which she thought was mostly muscle tension.  
Records also reflect an admission in September 2001.  
Physical examination showed nose, mouth, and throat were 
clear.  Neck was supple with full range of motion.  

Private treatment records show an exacerbation of sinus 
symptoms in January 2002.  The veteran complained of bleeding 
from the nose and thick yellow nasal discharge.  She 
indicated the pain is worse at night and in the morning.  She 
was taking Ensaid and ultram.  She was started on Rhinocort.  
A coronal CT of the veteran's sinuses in April 2002 was 
interpreted to show normal sinuses.  In June, the veteran 
reported her Rhinocort Aqua was working well for her nasal 
congestion.  In November, the veteran reported she has had 
several infections lately and her pain had greatly increased.  
She indicated she had sinus infections in August and October, 
but was in too much pain to come in.

The veteran underwent a VA C&P examination in January 2003.  
The examiner reviewed the claims file.  The veteran reported 
that she does not work because of problems with her memory, 
sleep disturbance, and multiple musculoskeletal problems, 
which all made it difficult for her to perform her last job.  
The veteran gave a history of chronic sinusitis for many 
years.  She complained that she is congested nearly every day 
of every year and is "constantly" on antibiotics.  She 
reported at least eight episodes of sinusitis per year along 
with a baseline of postnasal drip that never goes away.  The 
veteran stated she has sinus headaches and sinus pain and 
pressure frontally and at her maxillary sinuses.  She 
reported that she had consulted an ear, nose, and throat 
specialist, who advised against sinus surgery because of her 
tendency for scarring, which might actually worsen her 
condition.  The veteran reported that she underwent excision 
of a lipoma on her posterior neck while in active service and 
four days later, she was deployed for Desert Storm.  She 
stated that she was heavily involved with patient care and 
transporting patients, which aggravated her pain and caused 
the excision site not to heal well.  Her current complaint 
was a shrunken area on the back of her neck that is 
occasionally painful; she indicated it did not interfere with 
her range of motion.

Physical examination revealed frontal and maxillary sinuses 
were tender to palpation.  The nasal mucous was thickened, 
edematous, and erythematous with crusting.  There were no 
nasal polyps and no obstruction.  The oropharynx was clear 
without erythema or exudates.  The neck was supple with no 
lymphadenopathy and no thyromegaly.  There was a 5-centimeter 
(cm) excisional scar on the posterior neck, flesh-colored, 
depressed nearly one cm, and moderately disfiguring.  The 
pertinent diagnoses were as follows: (1) chronic sinusitis 
with intermittent acute sinusitis flares requiring multiple 
episodes of antibiotic treatment and chronic nasal steroid 
use with mucosal changes and (2) status post lipoma removal 
with residual scarring.


II.  Analysis

Service Connection for Residuals of Excision of Lipoma from 
Cervical Spine Area

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2003).  

The veteran's DD Form 214 reflects the veteran served on 
active duty from July 1973 to January 1976 and from January 
1991 to April 1991.  Review of the record in the instant case 
indicates that the veteran had no complaints pertaining to 
the neck and there was an absence of pertinent findings 
during her separation physical examination during her first 
term of service.  Diagnosis of a lipoma, as well as the 
surgery to excise it, occurred during the period between her 
first term of service and when she was recalled to active 
service in 1991.  Consequently, the evidence does not support 
a finding of direct service connection through incurrence 
during active service.  The only remaining issue is whether 
the veteran's residuals of excision of lipoma from the 
cervical spine area were aggravated by her active service in 
1991.  Examination of the record during this time period 
shows complaints associated with residuals of surgery.  
Diagnosis, just before the veteran returned to active duty, 
was myofasciitis triggered by surgical scar.  The veteran's 
complaints and diagnoses did not vary greatly during active 
service.  There is no objective evidence that her disability 
increased, as the EMG in April 1991 was interpreted to be 
normal.  The veteran has a current diagnosis of status post 
lipoma removal with residual scarring, as shown on the latest 
C&P physical examination in January 2003.  This diagnosis 
indicates that there was no permanent increase in disability 
during the veteran's active service.  Given the absence of 
probative evidence that demonstrates an injury to the 
cervical spine area in service or links any permanent 
increase in residual disability to service, the preponderance 
of the evidence is against the claim for service connection.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303.        


Initial Evaluation for Chronic Sinusitis

In deciding the veteran's claim for an initial evaluation for 
chronic sinusitis in excess of 10 percent prior to November 
5, 2002, and in excess of 30 percent from November 5, 2002, 
the Board has considered the Court's determination in 
Fenderson v. West and whether she is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The effective 
date of the veteran's increase to 10 percent is July 1, 1997, 
and the effective date of the veteran's evaluation to 30 
percent is November 5, 2002.  The Board finds that the 
evidence supports the conclusion that there was no actual 
variance in the severity of the veteran's chronic sinusitis 
during the appeal period that would sustain a higher rating 
for any time frame.  

Prior to November 5, 2002, medical evidence shows that the 
veteran's service-connected chronic sinusitis is manifested 
by episodes of sinus infections three or more times per year, 
which are treated with antibiotics for a course of 10 days to 
one week, three to four times a year and antihistamines.  
There is no evidence that the episodes were incapacitating 
before November 2002 and objective evidence, including x-rays 
and MRI's of the sinuses were interpreted to be normal or 
show only mild inflammation.  As described, and in light of 
objective evidence, the disability picture meets the criteria 
for a 10 percent evaluation before November 5, 2002, but no 
higher.

The veteran is appropriately evaluated at 30 percent 
beginning November 5, 2002, because the record indicates an 
increasing number of non-incapacitating episodes of sinusitis 
of crusting and edema, sinus pain and pressure in frontal and 
maxillary sinuses.  The veteran has not met the criteria for 
a 50 percent evaluation because there is no record of 
surgery.  The Board notes that the veteran reported that she 
had consulted an ear, nose, and throat specialist, who 
discussed surgery with her, but advised against it because of 
her tendency for scarring.  Review of the medical records, 
however, does not reveal any recommendations or plans for 
surgery.  Furthermore, the veteran's lay statements reporting 
what a physician allegedly told her concerning an injury or 
diagnosis can not serve to establish medical facts.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The evidence does not 
substantiate an increased evaluation to 50 percent because 
radical surgery has not been performed or recommended in the 
veteran's case.  Consequently, the competent evidence in this 
case preponderates against the veteran's claim for an initial 
evaluation for chronic sinusitis greater than 30 percent from 
November 5, 2002.


ORDER

An initial evaluation for chronic sinusitis greater than 10 
percent prior to November 5, 2002, is denied.

An initial evaluation for chronic sinusitis greater than 30 
percent from November 5, 2002, is denied.

Service connection for residuals of excision of lipoma from 
cervical spine area is denied.



	                        
____________________________________________
	V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



